Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
	This action is in response to application filed on 3/16/2021.
	Claims 2-16, 18 & 20-23 have been examined and are pending with this action. 

Response to Arguments
Applicant’s arguments filed in the amendment filed 3/16/2021, have been fully considered but are not persuasive. The reasons set forth below.

Applicant:
Applicant cites that wherein the figure of merit is calculated based upon at least two of: a server dependent factor and client dependent factor is not disclosed by the cited provided arts.
Examiner:
Examiner cites that Moore discloses wherein the figure of merit is calculated based upon at least two of: a server dependent factor and client dependent factor (Moore: [ABS & 0005] & Fig 1]: “The authentication server verifies the user's identity using the received credentials and generates an identity risk score based on one or more identity factors & a computer system provides identity risk scores to requesting third parties. The computer system receives a request from a third party for an identity risk score which is generated based on identity factors that indicate the likelihood that a specified cloud service user is a valid user”);

Other arguments were made based on this argument and hence are non-persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims  2-16, 18 & 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is insufficient antecedent basis in the following claim(s) for the limitation(s) enumerated below:
Claim 18 recites “the Probability”. This limitation appears to lack antecedent basis since the claim does not recite a “list” prior to that.   Please check all dependent claims with the term probability.   Dependent claims 2 and 14 have same issue.  

Claim 20 recites “the Probability”. This limitation appears to lack antecedent basis since the claim does not recite a “list” prior to that.   Please check all dependent claims with the term probability.   Dependent claims 21 has same issue.  



For the above mentioned reasons claim 1-10 are rejected rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 2-5 & 13-23 are rejected under 35 U.S.C. 103 as being unpatentable over Aweya et al (US Pat # 7231445) in view of Moore et al (US Pub # 2014/0007179) in further view of Pearson et al (US Pat # 6647424).

As per claim 18, Aweya discloses a method for managing a multi-client/multi-server system comprising a plurality of servers and a plurality of clients, each client requiring a connection to at least one of said servers (Aweya: [Col 4:  Lines [20-30] & Fig 1]: “Referring to FIG. 1, there is shown a web server system 10 for supporting a new client request admission control and distribution scheme in accordance with the present invention.  The web server system 10 comprises a plurality of web switches 12 and a plurality of web servers 14.  The web switches 12 interface with a network (not shown) and receive client requests 16 destined for the web servers 14.”) the method comprising:
wherein the figure of merit determines a probability for the requesting client to be joined to the respective server (Aweya:  [Col 3:  Lines [20-30]: “the technique is realized by first generating a web server request distribution function for each of the plurality of web servers based upon performance measures of each of the plurality of web servers, wherein each of the plurality of web servers is assigned a respective probability range based upon each respective web server request distribution function. A random probability number, which typically has a value ranging from 0 to 1, is then generated for a web server request. The particular probability range encompassing the random probability number is then determined so as to identify the corresponding web server to which the web server request is to be distributed.”);
Wherein the figure of merit is calculated based on a number of available slots of the server (Aweya:  [Col 5:  Lines [05-15]: “By distributing the requests 16 across a number of web servers 14 in proportion to their available capacity, the load balancing or request distribution process 24 attempts to ensure that no web server 14 is offered traffic beyond its capacity”);
 a strength of a transmission signal from the requesting client to the server and a number of requests for connection issued by the client  (Aweya:  [Col 11:  Lines [35-45] & [Col 3:  Lines [05-15]: “the functions associated with the present invention new client request admission control and distribution scheme. If such is the case, it is within the scope of the present invention that such instructions may be transmitted to the web switch 12 via one or more signals & performance and high availability have become critical at web sites that receive large number of client requests.”).
Aweya does not explicitly teaches the server calculates a figure of merit for the requesting client wherein the figure of merit determines the probability for the requesting client to be joined to the server and buffer. 
Moore however discloses the responsive to more than one of the servers receiving a request for (Moore: [ABS, 0005] & Fig 1]: “The authentication server verifies the user's identity using the received credentials and generates an identity risk score based on one or more identity factors & a computer system provides identity risk scores to requesting third parties. The computer system receives a request from a third party for an identity risk score which is generated based on identity factors that indicate the likelihood that a specified cloud service user is a valid user”);
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Aweya in view of Moore to figure out the server calculates a figure of merit for the requesting client.  One would be motivated to do so because this determines the validity of the user (Moore: [ABS]). 
Aweya-Moore does not explicitly teaches wherein the figure of merit is further calculated on a factor indicative of an amount of free data buffer memory of the requesting client.
Pearson however disclose wherein the figure of merit is further calculated on a factor indicative of an amount of free data buffer memory of the requesting client (Miller:  [Col 5:  Lines [01-10]: “the watermark indicator 309 indicate the current congestion level of the buffer memory 119 and free buffer pool 117”).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Aweya-Moore in view of Pearson to figure out the buffer amount.  One would be motivated  [Col 5:  Lines [01-10].


As per claim 2, Aweya discloses the method of claim 18 ,(Aweya: [Col 4:  Lines [30-35] & Fig 1]: “The incoming client requests 16 are examined by the web switches 12 to determine whether they relate to an existing "session" between a client (not  shown) and the web server 14.”), further comprising the following steps: 
Aweya does not explicitly teaches once the server has calculated the figure of merit, the server sends a connection-accepting response to the requesting client with a probability, which depends upon the figure of merit , the requesting client receiving a connection-accepting response joins the server and starts communication therewith.
Moore however discloses once the server has calculated the figure of merit, the server sends a connection-accepting response to the requesting client with a probability, which depends upon the figure of merit  (Moore: [ABS] & Fig 1]: “The authentication server verifies the user's identity using the received credentials and generates an identity risk score based on one or more identity factors.  The identity factors indicate a likelihood that the user is a valid user. The authentication server encapsulates the generated identity risk score in an authentication assertion and sends the authentication assertion”).
the requesting client receiving a connection-accepting response joins the server and starts communication therewith (Moore: [0029 & 0040] & Fig 1]: “The generated identity risk score 113 may be sent from the authentication server 135 to the cloud services portal 101 as part of an authentication assertion 114  & if a user's score is above or below a threshold number, the user's account may be limited or increased in functionality.”).
Examiner Note:   The users score determined by the server determines the communication of user with the server.  
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Aweya in view of Moore to figure out the server calculates a figure of merit for the requesting client.  One would be motivated to do so because this determines the validity of the user (Moore: [ABS]). 
As per claim 3, Aweya-Moore-Pearson discloses the method of claim 18, wherein if several servers receive a request for connection from a client, the figures of merit calculated by said servers are compared and the requesting client will be joined to the server that has calculated the highest figure of merit (Aweya:  [Col 9:  Lines [15-35] & Fig 5: “the flowchart 50 details the admission control logic 38 and the request distribution logic 44. In the admission control logic 38, when a new client request 16 arrives, the rejection probability, p.sub.r(n), is compared to the rejection probability threshold, p.sub.thres, in a first step 52. If the rejection probability, p.sub.r(n), is greater than rejection probability threshold, p.sub.thres, then a first random probability number, p.sub.rand, is generated in step 54, wherein the first random probability number, p.sub.rand, is defined by p.sub.rand.epsilon.[p.sub.thres, 1]. Next, the first random probability number, p.sub.rand, is compared to the rejection probability, p.sub.r(n), in step 56. If the first random probability number, p.sub.rand, is less than or equal to the rejection probability, p.sub.r(n), then the new client request 16 is rejected in step 58.”).As per claim 4, Aweya-Moore-Pearson discloses the method of claim 18, comprising the step of calculating the figure of merit on a combination of the following factors: 
a number of available slots of the server (Aweya:  [Col 5:  Lines [05-15]: “By distributing the requests 16 across a number of web servers 14 in proportion to their available capacity, the load balancing or request distribution process 24 attempts to ensure that no web server 14 is offered traffic beyond its capacity”);
 a strength of a transmission signal from the requesting client to the server and a number of requests for connection issued by the client  (Aweya:  [Col 11:  Lines [35-45] & [Col 3:  Lines [05-15]: “the functions associated with the present invention new client request admission control and distribution scheme. If such is the case, it is within the scope of the present invention that such instructions may be transmitted to the web switch 12 via one or more signals & performance and high availability have become critical at web sites that receive large number of client requests.”).

As per claim 5, Aweya-Moore discloses the method of claim 4  (Aweya: [Col 4:  Lines [30-35] & Fig 1]: “The incoming client requests 16 are examined by the web switches 12 to determine whether they relate to an existing "session" between a client (not shown) and the web server 14.”),

Aweya-Moore does not explicitly teaches wherein the figure of merit is further calculated on a factor indicative of an amount of free data buffer memory of the requesting client.
Pearson however disclose wherein the figure of merit is further calculated on a factor indicative of an amount of free data buffer memory of the requesting client (Miller:  [Col 5:  Lines [01-10]: “the watermark indicator 309 indicate the current congestion level of the buffer memory 119 and free buffer pool 117”).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Aweya-Moore in view of Pearson to figure out the buffer amount.  One would be motivated  [Col 5:  Lines [01-10].
As per claim 13, Aweya-Moore-Pearson discloses the method of claim 18, wherein the clients are configured such that when a client has joined a server, further communication will be only through the server, which the client has joined (Aweya: [Col 4:  Lines [30-50] & Fig 1]: “If a client request 16 belongs to an existing session, it is immediately forwarded to the web server 14 handling that session & The new client request distribution process determines, based on the same periodic load measurements, which web server 14 will be assigned to handle the new session.”).
As per claim 14, Aweya discloses the method of claim 13 (Aweya: [Col 4:  Lines [30-35] & Fig 1]: “The incoming client requests 16 are examined by the web switches 12 to determine whether they relate to an existing "session" between a client (not shown) and the web server 14.”), comprising the steps of: 

Aweya does not explicitly teaches rejecting a client, which is connected to a server, placing said client in a non-connected condition; and generating by said rejected client a new request for connection to a server. Moore however discloses rejecting a client, which is connected to a server, placing said client in a non-connected condition (Moore: [0039] & Fig 1]: “If the identity risk score is above a threshold level, the cloud service portal 101 may determine that the user is currently logged in to the cloud service portal may (immediately) evict the user from the cloud service portal”).; and 
generating by said rejected client a new request for connection to a server  (Moore: [0040] & Fig 1]: “managing applications may be prohibiting until the user provides further authentication credentials.”).
Examiner Note:   The user was rejected based on the score and to re-join the user is prohibited until further authentication credential are provided which means a request can be send again once more credentials are provided.  
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Aweya in view of Moore to figure out the server calculates a figure of merit for the requesting client.  One would be motivated to do so because this determines the validity of the user (Moore: [ABS]). 

As per claim 15, Aweya discloses the method of claim 14 (Aweya: [Col 4:  Lines [30-35] & Fig 1]: “The incoming client requests 16 are examined by the web switches 12 to determine whether they relate to an existing "session" between a client (not shown) and the web server 14.”), comprising the steps of: 

Aweya does not explicitly teaches calculating a figure of merit for rejection for a plurality of clients connected to at least one of said servers, each said figure of merit for rejection determining a probability of rejection of the relevant client by the server. 

Moore however discloses calculating a figure of merit for rejection for a plurality of clients connected to at least one of said servers (Moore: [ABS & 0039] & Fig 1]: “The authentication server verifies the user's identity using the received credentials and generates an identity risk score based on one or more identity factors  & If the identity risk score is above a threshold level, the cloud service portal 101 may determine that the user is currently logged in to the cloud service portal may (immediately) evict the user from the cloud service portal”), each said figure of merit for rejection determining a probability of rejection of the relevant client by the server (Moore: [ABS] & Fig 1]:  “The identity factors indicate a likelihood that the user is a valid user. The authentication server encapsulates the generated identity risk score in an authentication assertion and sends the authentication assertion”).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Aweya in view of Moore to figure out the server calculates a figure of merit for the requesting client.  One would be motivated to do so because this determines the validity of the user (Moore: [ABS]). 

As per claim 16, Aweya-Moore-Pearson discloses the method of claim 15, wherein the figure of merit for rejection is calculated (Aweya: [Col 9:  Lines [20-30] & Fig 5]: “If the first random probability number, p.sub.rand, is less than or equal to the rejection probability, p.sub.r(n), then the new client request 16 is rejected in step 58.”) as a function of one or more of the following factors: 
a quality of a client-server communication signal; an amount of buffer memory available for the client; a number of clients queuing for connection to a server; a number of total clients connected to servers of the system; a number of total clients connected to the server (Aweya: [Col 4:  Lines [35-50] & Fig 1] & [Col 5:  Lines [10-15] & Fig 1]: “the client request 16 is passed to an admission control process in the web switch 12. The admission control process determines, based on periodic load measurements provided by the web servers 14, whether there is sufficient capacity to service a new session. If not, the client request is rejected (or queued until sufficient capacity is available or redirected to another site). Otherwise, the client request is passed to a load balancing or request distribution process & By distributing the requests 16 across a number of web servers 14 in proportion to their available capacity, the load balancing or request distribution process 24 attempts to ensure that no web server 14 is offered traffic beyond its capacity while others are running below capacity.”).

Claims 20-23 are rejected based on rationale provided for claim 18 and its dependents.  

Claims 6 & 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Aweya et al (US Pat # 7231445) in view of Moore et al (US Pub # 2014/0007179) in further view of Pearson et al (US Pat # 6647424) and in further view of Miller et al (US Pat # 8613671).

As per claim 6, Aweya-Moore-Pearson discloses the method of claim 4  (Aweya: [Col 4:  Lines [30-35] & Fig 1]: “The incoming client requests 16 are examined by the web switches 12 to determine whether they relate to an existing "session" between a client (not shown) and the web server 14.”),
Aweya-Moore-Pearson does not explicitly teaches comprising the step of weighing at least one factor, whereupon the figure of merit depends, with a weighting coefficient. 
Miller however discloses comprising the step of weighing at least one factor, whereupon the figure of merit depends, with a weighting coefficient (Miller:  [Col 119:  Lines [55-65] & [Col 58:  Lines [20-40]: “a security server may include a RADIUS based authentication system that may authenticate card devices for communication with one or more servers of system 503. In some embodiments, various personal authentication (e.g., periodically, before play, etc.) may be required (e.g., by law, by a casino, etc.) for players to use card devices (e.g., entering a password, biometric, etc.). & it is also preferable to set F2=-AixS F3=AixS In the above expressions, Ai is a predetermined coefficient (A1, A2, A3, . . . An) and is selected in accordance with the value of Mi (or Mij).”).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Aweya-Moore in view of Miller to figure out the coefficient in a server that calculates a figure of merit for the requesting client.  One would be motivated to do so because this process can be used to authenticate a user for play with the card devices. (Miller: [Col 119:  Lines [55-65].

As per claim 10, Aweya-Moore-Pearson discloses the method of claim 6 (Aweya: [Col 4:  Lines [30-35] & Fig 1]: “The incoming client requests 16 are examined by the web switches 12 to determine whether they relate to an existing "session" between a client (not shown) and the web server 14.”),
Aweya-Moore does not explicitly teaches wherein the weighting coefficient of at least one factor is a function of at least one of the other factors. 
Miller however discloses wherein the weighting coefficient of at least one factor is a function of at least one of the other factors (Miller: [Col 58:  Lines [20-40]: “The following expressions are used for h(k) and l(k), and Mi is set such that it is not over 1. h(k):h(-1)=-1/2, h(0)=1, h(1)=-1/2, h(k)=0 when k>1 or k<-1. l(k):l(-1)=1, l(0)=2, l(1)=1, h(1)=0 when k>1 or k<-1. When brightness Yi at the position i is used for signal C, the expression (9) can be expressed as follows: Mi=f(|(-Y.sub.i-1+2Y.sub.i-Y.sub.i+1)/2(Y.sub.i-1+2Y.sub.i+Y.sub.i+1)|) Assuming that f(X)=1-X, the above expression is expressed as Mi=1-|(-Y.sub.i-1+2Y.sub.i-Y.sub.i+1)/2(Y.sub.i-1+2Y.sub.i+Y.sub.i+1)|.”).
Examiner Note:  An equation is disclosed in above citation which includes functions which has coefficients and factors.
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Aweya-Moore in view of Miller to figure out the coefficient in a server that calculates a figure of merit for the requesting client.  One would be motivated to do so because this process can be used to authenticate a user for play with the card devices. (Miller: [Col 119:  Lines [55-65].
	As per claim 11, Aweya-Moore-Pearson-Miller discloses the method of claim 6, further comprising the step of exchanging information between a plurality of said servers (Aweya: [Col 4:  Lines [20-30   &  50-60] & Fig 1]: “The web server system 10 comprises a plurality of web switches 12 and a plurality of web servers 14 & The web servers 14 periodically send server health status information to the web switches 12. The web switches 12 can also periodically poll the web servers 14 for health status information (processor utilization, available memory, queue lengths, response times, number of connections or sessions, etc.).”).As per claim 12, Aweya-Moore-Pearson-Miller discloses the method of claim 11, wherein the step of exchanging information between a plurality of servers comprises the steps of: 
comparing the figure of merit calculated by a plurality of servers for a requesting client (Aweya: [Col 4:  Lines [50-60] & Fig 1] & [Col 9:  Lines [15-30] & Fig 5]: “The web switches 12 can also periodically poll the web servers 14 for health status information (processor utilization, available memory, queue lengths, response times, number of connections or sessions, etc.) & In the admission control logic 38, when a new client request 16 arrives, the rejection probability, p.sub.r(n), is compared to the rejection probability threshold, p.sub.thres, in a first step 52 ”). 
sending a connection-accepting response to the requesting client from the server which has calculated the highest figure of merit (Aweya: [Col 4:  Lines [35-45]: “If a client request 16 belongs to an existing session, it is immediately forwarded to the web server 14 handling that session”). 

Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if dissolved in all independent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sibte Bukhari whose telephone number is (571) 270-7122.  The examiner can normally be reached on M-F 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SIBTE H BUKHARI/Examiner, Art Unit 2449